Title: James Madison to Thomas C. Levins, 19 June 1827
From: Madison, James
To: Levins, Thomas C.


                        
                            
                                Sir
                            
                            
                                
                                    
                                
                                June 19. 1827
                            
                        
                        
                        Since the rect. of your letter of May 7. I have recd. a letter of May 13. from Mr. Calhoun inclosing yours to
                            him of Apl. 25: and since that your letter of June 14: all of which will be duly laid before the Visitors of the
                            University of Virginia, at their meeting appointed for the 10th. of next month With great respect
                        
                            
                                J. M
                            
                        
                    